Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 1 of 31 Page ID #:268


  1 Kaitlyn D. Shannon (SBN 296735)
    BEVERIDGE & DIAMOND, P.C
  2 456 Montgomery Street, Suite 1800
  3 San Francisco, California 94104-1251
    Phone: (415) 262-4000
  4 kshannon@bdlaw.com
  5 Bryan J. Moore (pro hac vice)
    BEVERIDGE & DIAMOND, P.C.
  6 400 West 15th Street, Suite 1410
  7 Austin, Texas 78701-1648
    Phone: (512) 391-8030
  8 bmoore@bdlaw.com
  9 Attorneys for Plaintiff
 10 3M Company
 11                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13
      3M COMPANY,                                CASE NO. 2:20-CV-08892-PA-AFM
 14
                            Plaintiff,
 15                                              FIRST AMENDED COMPLAINT
            v.
 16                                              FOR TRADEMARK
    G7 ENVIRONMENT, LLC, AURIE                   INFRINGEMENT, UNFAIR
 17 GALVEZ, THOMAS FORBES, AND                   COMPETITION,
    KEVIN ALLYN,
 18                                              TRADEMARK DILUTION, AND
                   Defendants.                   FALSE ADVERTISING
 19
 20
                                                 DEMAND FOR JURY TRIAL
 21
 22
            Based on its knowledge, and on information and belief as to all other matters,
 23
      Plaintiff 3M Company (“3M”) alleges as follows against G7 Environment, LLC,
 24
      Aurie Galvez, Thomas Forbes, and Kevin Allyn (collectively, “Defendants”):
 25
 26                                I.    INTRODUCTION
            1.    This lawsuit is brought to further 3M’s efforts to combat the fraudulent
 27
      exploitation of the surge in demand for 3M-brand personal protective equipment
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 1
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 2 of 31 Page ID #:269


  1 (“PPE”) during the pandemic. This fraud diverts legitimate efforts to secure genuine
  2 PPE to protect front-line workers, including healthcare workers, first responders,
  3 and critical infrastructure operators. In its efforts to profiteer from the pandemic,
  4 Defendants have repeatedly made intentionally false and misleading claims to be a
  5 bulk buyer and distributor of respirators from 3M; to have purchased, to have a
  6 prospective transaction to purchase, or to otherwise have the ability to purchase
  7 billions of respirators from 3M; and that 3M has a “mutual interest” in supplying
  8 Defendants with up to 10 billion respirators and is among G7 Environment’s
  9 “Partners In The Fight” to combat COVID-19. All these statements are lies to
 10 perpetuate Defendants’ false and deceptive ploy to defraud unwitting customers
 11 seeking essential PPE to safeguard their health and the health of others during the
 12 COVID-19 pandemic. 3M is suing to end the fraud, to protect the brave frontline
 13 workers in the fight against COVID-19, to end Defendants’ ongoing attempts to
 14 falsely claim an affiliation with 3M, and to end Defendants’ unauthorized use of
 15 3M’s name and famous trademarks.
 16         2.    Defendants operated and continue to operate an illegal scheme to
 17 defraud individuals, businesses, and institutions by conning them into transferring
 18 significant sums of money to Defendants for substantial purported quantities of 3M-
 19 brand respirators that Defendants cannot and could never obtain or deliver.
 20 Defendants promised to deliver quantities far exceeding 3M’s entire annual
 21 production of respirators. Defendants have no business relationship with 3M and
 22 do not have the ability to fulfill the orders for 3M-brand respirators that Defendants
 23 receive and for which Defendants are paid, or solicit payment, in advance.
 24         3.    While Defendants’ scheme is conceptually simple, its execution can
 25 have devastating impacts. Defendants target healthcare workers, first responders,
 26 critical infrastructure operators, and consumers seeking essential PPE to safeguard
 27 their health and the health of others during the pandemic. Defendants fabricate
 28 documents and other materials to con prospective purchasers into believing that


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 2
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 3 of 31 Page ID #:270


  1 Defendants have access to billions of 3M-brand respirators. Defendants solicit
  2 advance payment for substantial purported quantities of 3M-brand respirators that
  3 Defendants cannot obtain or deliver, or can only obtain and deliver from illicit
  4 sources in substantially lower quantities and at significantly higher prices than the
  5 published list prices for which 3M sells its respirators. Defendants are unlawfully
  6 enriched while their “customers” are still lacking the critical PPE that they so
  7 desperately need. And, having been defrauded, Defendants’ “customers” are now
  8 in even more dire straits – they now have less funds to purchase their needed
  9 respirators from legitimate sources and they have wasted precious time seeking
 10 nonexistent PPE from Defendants.
 11         4.    Defendants falsely associate 3M and its reputation and goodwill with
 12 Defendants’ fraudulent scheme – purportedly as a “partner” with “mutual interests”
 13 aligned with Defendants. Defendants falsely advertised for sale, and continue to
 14 advertise, respirators with 3M’s famous trademarks, trading on 3M’s brand and
 15 reputation for products that consumers around the world trust for their superior
 16 quality and reliability. Defendants further engaged in price-gouging and other
 17 unfair and fraudulent sales techniques in order to take advantage of vulnerable
 18 consumers desperately in need of this critical PPE.
 19         5.    Defendants have repeatedly claimed false affiliations with 3M that
 20 violate not only 3M’s rights under the Lanham Act, but also criminal law, and
 21 Defendants’ behavior continues to persist. Defendant G7 Environment, LLC,
 22 maintains a website where it purports to list its “Partners In The Fight” to combat
 23 COVID-19 and displays there on its webpage the 3M logo among the logos of other
 24 purported “partners.” See G7 Environment, About Us, available at
 25 https://www.g7environment.com/pages/about-us. 3M has no affiliation with
 26 Defendants – no partnership of any kind – and has not authorized Defendants to use
 27 or display the 3M logo.
 28         6.    Defendants not only claim false affiliations with 3M, but have also


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 3
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 4 of 31 Page ID #:271


  1 fabricated and distributed a “Letter of Intent” that purports “to provide a written
  2 expression of the mutual interest” of Defendants and 3M to transfer up to 10 billion
  3 3M N95 1860 respirators from 3M to Defendants at a price of $2.53 per respirator.
  4 There is no such intent; no such “mutual interest.” 3M has never expressed any
  5 interest in selling or intent to sell its respirators to Defendants, and 3M cannot –
  6 even in theory – supply Defendants or any prospective buyer with respirators in
  7 such quantities. As noted below, 3M has dramatically increased its production of
  8 respirators such that, by the end of 2020, it will be producing respirators at a rate of
  9 2 billion annually (roughly tripling 2019’s total). Thus, Defendants either claim to
 10 have access to more 3M respirators than 3M has ever produced in a given year, or
 11 claim to have sole access to the next 5 years of 3M production. Obviously,
 12 Defendants’ claims are wholly fictitious.
 13         7.    Defendants are not authorized 3M distributors or resellers and are not
 14 an authorized channel for the placement of an order for 3M-brand respirators.
 15 Defendants do not have access to any 3M-brand respirators directly from 3M, much
 16 less 10 billion, and there is no authorized 3M distributor that can supply Defendants
 17 with anywhere near the quantity of respirators that Defendants claim to be able to
 18 access.
 19         8.    As 3M has stated from the outset of the COVID-19 pandemic, it has
 20 not and will not raise its respirator prices as a result of the pandemic, and 3M has
 21 published the single-case list prices for the most common 3M-brand N95 respirators
 22 so that purchasers can identify and avoid inflated prices. The 3M-published list
 23 price for a 3M N95 1860 respirator is $1.27 per respirator. Defendants’ fabricated
 24 “Letter of Intent,” however, states that they would be purchasing billions of 3M-
 25 brand 1860 respirators from 3M for $2.53 per respirator (i.e., twice 3M’s published
 26 list price), in an obvious attempt to hide and justify Defendants’ price-gouging.
 27 Defendants use their fabricated “Letter of Intent” to con individuals, businesses, and
 28 institutions into giving Defendants substantial sums of money for grossly over-


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 4
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 5 of 31 Page ID #:272


  1 priced respirators in quantities that Defendants cannot obtain and deliver. It is a
  2 simple fraud scheme perpetuated on a grand scale with devastating impacts. And to
  3 associate 3M and its valuable name and marks with such fraud, price-gouging, and
  4 despicable conduct just adds to Defendants’ unlawful misconduct.
  5         9.    3M has never had any affiliation whatsoever with Defendants, whose
  6 fraudulent ploy during a global pandemic represents not only a new low in
  7 predatory profiteering, but also endangers lives and wastes precious time and
  8 resources – financial and otherwise – by diverting buyers from legitimate sources of
  9 much-needed respirators.
 10         10.   3M filed this suit to shut down Defendants’ unlawful activity, protect
 11 the public from Defendants’ ongoing fraud, and protect 3M’s name, reputation, and
 12 trademarks from being associated with Defendants’ unlawful and unethical efforts
 13 to profiteer from the pandemic.
 14         11.   3M respectfully requests that this Court preliminarily and permanently
 15 order Defendants to cease using 3M’s name and trademarks; to cease falsely
 16 claiming to be affiliated or associated with 3M in any capacity; and to cease making
 17 false representations concerning 3M. 3M also seeks damages and other relief to
 18 remedy and deter Defendants and other would-be fraudsters, and any monetary
 19 recovery in this case will be donated by 3M to charitable COVID-19 relief efforts.
 20         12.   In addition to the damages and injunctive relief sought in this
 21 complaint, 3M intends to refer this matter to law enforcement.
 22                                II.    BACKGROUND
 23         13.   Throughout its history, 3M has provided state-of-the-art, industry-
 24 leading scientific and medical products to consumers throughout the world under its
 25 famous 3M name and trademarks. Based on this longstanding, continuous use,
 26 consumers associate the 3M trademarks uniquely with 3M. Now, more than ever,
 27 consumers are also relying on the famous 3M name and trademarks to indicate that
 28 the products offered thereunder are of the same superior quality that consumers


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 5
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 6 of 31 Page ID #:273


  1 have come to expect over the past century. This is especially true with respect to
  2 3M’s numerous industry-leading healthcare products and PPE, including 3M-brand
  3 N95 respirators.
  4          14.   Healthcare professionals and other first responders are heroically
  5 placing their health and safety on the line to battle COVID-19. To assist in the
  6 battle, 3M is working around the clock to supply healthcare workers, first
  7 responders, and critical infrastructure operators with millions of 3M-brand
  8 respirators. Beginning in January 2020, 3M began increasing its production of 3M-
  9 brand respirators, doubling its global output to a rate of 1.1 billion per year, or 100
 10 million per month. 3M is also investing capital and resources to enable it to double
 11 its respirator production capacity again, to an annual production rate of 2 billion
 12 globally before the end of 2020. In the United States alone, 3M produced 50
 13 million respirators in the month of August, and expects to increase the production
 14 rate to 95 million per month by October. To supplement its U.S. production, 3M
 15 has imported more than 222 million 3M-brand respirators from 3M’s production
 16 facilities overseas. In the United States, the majority of 3M’s respirators are going
 17 to healthcare and public-health users, with the remaining supply deployed to other
 18 critical industries, such as energy, food, and pharmaceuticals. The U.S. distribution
 19 of 3M-brand respirators is being coordinated with the Federal Emergency
 20 Management Agency, which is basing allocation decisions on the most urgent
 21 needs.
 22          15.   The demand for 3M-brand respirators has grown exponentially in
 23 response to the pandemic. 3M is working with customers, distributors,
 24 governments, and medical officials to direct 3M supplies to the places where they
 25 are needed most. Importantly, 3M has not increased and will not increase the prices
 26 it charges for 3M-brand respirators as a result of the COVID-19 pandemic.
 27          16.   In the midst of these efforts by 3M and the global health community to
 28 respond to the pandemic, certain bad actors have sought to exploit the crisis and


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 6
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 7 of 31 Page ID #:274


  1 prey on innocent parties through a variety of ploys involving 3M-brand N95
  2 respirators, other PPE, and other health-related products in high demand. These
  3 scams include unlawful price-gouging, fake offers, counterfeiting, and other unfair
  4 and deceptive practices – all of which undercut the integrity of the marketplace and
  5 constitute an ongoing threat to public health and safety.
  6         17.   3M is taking an active role to combat the fraudulent activity, price-
  7 gouging, and counterfeiting related to 3M-brand N95 respirators that has spiked in
  8 the marketplace during the pandemic. 3M’s actions include working with law
  9 enforcement authorities around the world, including the U.S. Department of Justice,
 10 state Attorneys General, the Federal Bureau of Investigation, the U.S. Attorney
 11 General, state attorneys general, and local authorities to combat price-gouging,
 12 counterfeiting, and other unlawful activities. 3M has established a dedicated point
 13 of contact for federal and state procurement officials to promptly validate third-
 14 party offers and quotes. In doing so, 3M has already helped prevent dozens of
 15 potentially fraudulent transactions with federal agencies, state governments,
 16 municipal governments, private enterprises, and other organizations. Every U.S.
 17 governor has been briefed on 3M’s efforts, and 3M is in regular contact with
 18 numerous governors and state attorneys general regarding these efforts to prevent
 19 and combat fraud. The Department of Justice has publicly thanked 3M for the
 20 assistance it has provided in investigations that have led to arrests. See U.S. Dep’t
 21 of Justice, U.S. Attorney’s Office, Southern District of New York, New Jersey Man
 22 Arrested For $45 Million Scheme To Defraud And Price Gouge New York City
 23 During COVID-19 Pandemic, available at https://www.justice.gov/usao-
 24 sdny/pr/new-jersey-man-arrested-45-million-scheme-defraud-and-price-gouge-new-
 25 york-city-during (updated May 26, 2020).
 26         18.   3M has also created a website where people can report potential price-
 27 gouging, and a “3M COVID-19 Fraud Hotline” where users and purchasers of 3M
 28 products can call or email for information and to help detect fraud and avoid


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 7
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 8 of 31 Page ID #:275


  1 counterfeit products. 3M is also publishing information about its anti-price-gouging
  2 and counterfeiting efforts on the 3M website, including disclosure of 3M’s list
  3 prices for its most common models of N95 respirators so that customers can
  4 identify and avoid inflated prices, and the web address and phone numbers that can
  5 be used to identify 3M authorized distributors and dealers in the United States and
  6 Canada. Further information about 3M’s efforts are set forth in the 3M press
  7 release and publication attached hereto as Exhibits 1 and 2.
  8         19.     A key component of 3M’s efforts to combat fraud, price-gouging, and
  9 counterfeiting has been the removal of bad actors through policing their activity on
 10 the internet. 3M has successfully secured the removal of more than 9,000 sales
 11 offers with fraudulent or counterfeit product offerings from online marketplaces
 12 around the world, more than 12,000 false or deceptive social media posts, and more
 13 than 200 deceptive internet addresses.
 14         20.     Including this action, 3M has filed 19 lawsuits in federal courts across
 15 the country in its fight against fraud, price-gouging, and counterfeiting. 3M has
 16 obtained nine temporary restraining orders and six preliminary injunction orders
 17 that put a stop to other defendants’ unlawful and unethical profiteering from the
 18 pandemic. And 3M has favorably resolved 11 other matters, ensuring that the
 19 defendants’ misconduct stopped immediately and permanently.
 20         21.     Despite these extensive efforts during the COVID-19 crisis, pandemic
 21 profiteers continue to prey on and deceive consumers, including front-line
 22 healthcare workers and first responders, trading on the fame of the 3M names and
 23 trademarks, and falsely associating themselves with 3M and its reputation for
 24 providing the highest quality PPE at fair prices. Defendants’ scheme to illegally
 25 enrich themselves during the current global health crisis exemplifies pandemic
 26 profiteering.
 27         22.     3M does not – and will not – condone bad actors deceptively trading
 28 on the fame and goodwill of the 3M brand and trademarks for their personal gain.


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 8
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 9 of 31 Page ID #:276


  1 3M is committed to working to address and prevent the exploitation of the surge in
  2 demand for 3M-brand products during this historic health crisis.
  3         23.    Accordingly, to protect the public from Defendants’ fraud and
  4 profiteering; to prevent healthcare providers and procurement officers from wasting
  5 their valuable time and resources on illegitimate, fraudulent offers for critical health
  6 supplies; and to stop Defendants’ ongoing and future infringement, tarnishment, and
  7 dilution of 3M’s name, trademarks, reputation, fame, and goodwill, 3M brings this
  8 lawsuit against Defendants for trademark infringement; unfair competition; false
  9 association; false endorsement; false designation of origin; trademark dilution; false
 10 advertising; and unlawful, unfair, and fraudulent business acts and practices.
 11 Defendants have shown a propensity to form or engage multiple front entities to
 12 conceal and perpetuate their unlawful activities, and they may be seeking to
 13 continue and further their illegal acts through such entities unless and until they are
 14 enjoined by this Court.
 15         24.    3M seeks an award of monetary damages (trebled), attorneys’ fees and
 16 costs, the disgorgement of Defendants’ illicit profits, prejudgment interest, and
 17 injunctive relief preventing Defendants from future unlawful acts against 3M’s
 18 rights. Any and all monetary awards received by 3M will be donated to charitable
 19 COVID-19 relief efforts.
 20                                  III.   THE PARTIES
 21         25.    Plaintiff 3M is a Delaware corporation, with a principal place of
 22 business and corporate headquarters located at 3M Center, St. Paul, Minnesota
 23 55144. 3M is a diversified technology company with a global presence and is
 24 among the leading manufacturers of products for many of the markets it serves,
 25 including PPE such as 3M-brand N95 respirators.
 26         26.    On information and belief, Defendant G7 Environment, LLC (“G7
 27 Environment”), is a limited liability company organized pursuant to the laws of the
 28 State of Delaware, with a principal place of business in the City of Garden Grove,


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 9
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 10 of 31 Page ID #:277


  1 County of Los Angeles, California.
  2         27.   On information and belief, Defendant Aurie Galvez (“Galvez”) is an
  3 individual residing in the State of California and is the Chief Executive Officer and
  4 a member of G7 Environment.
  5         28.   On information and belief, Defendant Thomas Forbes (“Forbes”) is an
  6 individual residing in the State of California and is the Chief Operations Officer and
  7 a member of G7 Environment.
  8         29.   On information and belief, Defendant Kevin Allyn (“Allyn”) is an
  9 individual residing in the State of California who has represented that he is
 10 affiliated with Green Net, Inc. (a/k/a Green Net Corp.), and that Green Net, Inc. is a
 11 buyer of 3M N95 respirators acting on behalf of G7 Environment.
 12                         IV.   JURISDICTION AND VENUE
 13         30.   3M’s claims for trademark infringement, unfair competition, false
 14 association, false endorsement, false designation of origin, trademark dilution, and
 15 false advertising, as asserted in Claims 1 through 4 below arise under the
 16 Trademark Act of 1946 (as amended; the “Lanham Act”), 15 U.S.C. §§ 1051, et
 17 seq. Accordingly, this Court has subject matter jurisdiction over those claims
 18 pursuant to 28 U.S.C. §§ 1331, 1338(a) & (b), and 15 U.S.C § 1121(a).
 19         31.   3M’s claims for false advertising in violation of the California Unfair
 20 Competition Law, Cal. Bus. & Prof. Code § 17200 et seq., false advertising in
 21 violation of California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500 et
 22 seq., and common law unfair competition are so related to the federal claims
 23 asserted in Claims 1 through 4 below that they form part of the same case or
 24 controversy. Accordingly, this Court has supplemental jurisdiction over Claims 5
 25 through 7 pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).
 26         32.   This Court has personal jurisdiction over Defendant G7 Environment
 27 because its principal place of business is in the City of Garden Grove, County of
 28 Los Angeles, California, within the Central District of California, and otherwise


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 10
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 11 of 31 Page ID #:278


  1 does business there. This Court has personal jurisdiction over Defendants Galvez,
  2 Forbes, and Allyn because they are individuals who reside in and/or regularly
  3 transact business in the State of California. 3M’s claims against Defendants arise
  4 out of the committing, or facilitating the commission of, tortious acts in California.
  5         33.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
  6 a substantial part of the events giving rise to the claims occurred in the Central
  7 District of California and also because Defendants are subject to personal
  8 jurisdiction in this District.
  9               V.      FACTS COMMON TO ALL CLAIMS FOR RELIEF
 10                    Plaintiff 3M
 11         34.        3M has grown from humble beginnings in 1902 as a small-scale
 12 mining venture in Northern Minnesota to what it is today, namely: an industry-
 13 leading provider of scientific, technical, and marketing innovations throughout the
 14 world. Today, 3M offers over 60,000 products, ranging from household and school
 15 supplies, to industrial and manufacturing materials, to critical medical supplies and
 16 protective equipment.
 17
                 The 3M Brand
 18       35. 3M offers its vast array of goods and services throughout the world
 19 under numerous brands, including, for example: ACE; POST-IT; SCOTCH;
 20 NEXCARE; and more. Notwithstanding the widespread goodwill and resounding
 21 commercial success enjoyed by these brands, 3M’s most famous and widely
 22 recognized brand is its eponymous “3M” brand.
 23         36.        The 3M brand is associated with products and materials for a wide
 24 variety of medical devices, supplies, and PPE, including, for example: respirators;
 25 stethoscopes; medical tapes; surgical gowns, blankets, and tape; bandages and other
 26 wound-care products; and many more. As a result, 3M-brand products are highly
 27 visible throughout hospitals, nursing homes, and other care facilities where patients,
 28 care providers, and procurement officers value and rely upon the high quality and


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 11
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 12 of 31 Page ID #:279


  1 integrity associated with the 3M brand.
  2               The Famous “3M” Respirators
  3         37.   Over the past century, 3M has invested hundreds of millions of dollars
  4 in advertising and promoting its 3M-brand products to consumers throughout the
  5 world (including, without limitation, its 3M-brand N95 respirators) under the
  6 standard-character mark “3M” and the 3M logo shown below (together, the “3M
  7 Marks”):
  8
  9
 10
 11         38.   For decades, products offered under the 3M Marks have enjoyed

 12 enormous commercial success including, without limitation, 3M-brand N95
 13 respirators. Indeed, in 2019 alone, sales of products offered by 3M exceeded
 14 billions of dollars, with the vast bulk of such products sold under and in connection
 15 with the 3M Marks.
 16         39.   Over the same period of time, products offered under the 3M Marks

 17 regularly have been the subject of widespread, unsolicited media coverage and
 18 critical acclaim.
 19         40.   Based on the foregoing, consumers associate the 3M Marks uniquely

 20 with 3M and recognize them as identifying 3M as the exclusive source of goods and
 21 services offered under the 3M Marks. Based on the foregoing, the 3M Marks have
 22 also become famous among consumers, not only in California, but throughout the
 23 United States.
 24         41.   To strengthen 3M’s common-law rights in and to its famous 3M

 25 Marks, 3M has obtained numerous federal trademark registrations, including,
 26 without limitation: (i) U.S. Trademark Reg. No. 3,398,329, which covers the
 27 standard-character 3M mark in International Classes 9 and 10 for, inter alia,
 28 respirators (the “’329 Registration”), (ii) U.S. Trademark Reg. No. 2,692,036,


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 12
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 13 of 31 Page ID #:280


  1 which covers the 3M logo for, inter alia, a “full line of surgical masks, face shields,
  2 and respiratory masks for medical purposes” (the “’036 Registration”); and
  3 (iii) U.S. Trademark Reg. No. 2,793,534, which covers the 3M design mark in
  4 International Classes 1, 5, and 10 for, inter alia, respirators (the “’534
  5 Registration”). True and correct copies of registration certificates for these
  6 registrations are attached hereto as Exhibit 3.
  7         42.   Each of these Registrations is valid, in effect, and on the Principal
  8 Register.
  9         43.    Each of these Registrations is “incontestable” within the meaning of
 10 15 U.S.C. § 1065. Accordingly, each Registration constitutes conclusive evidence
 11 of: (i) 3M’s ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the
 12 validity of the registration of the 3M Marks; and (iv) 3M’s exclusive right to use the
 13 3M Marks throughout the United States for, inter alia, respirators.
 14         44.    3M’s famous 3M Marks do more than identify 3M as the exclusive
 15 source of goods and services offered thereunder. The famous 3M Marks also
 16 signify to consumers that 3M-brand products offered under the 3M Marks are of the
 17 highest quality and adhere to the strictest quality-control standards. Now, more
 18 than ever, consumers rely on the famous 3M Marks’ ability to signify that products
 19 offered under the 3M Marks are of the same high quality that consumers have come
 20 to expect of the 3M brand over the past century.
 21               3M’s Extensive Efforts to Assist In the Battle Against COVID-19
 22         45.   Medical professionals and first responders throughout the world are
 23 donning extensive PPE as they place their health and safety on the line in the battle
 24 against COVID-19. As 3M states on the homepage of its website, it is “committed
 25 to getting personal protective equipment to healthcare workers”:
 26
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 13
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 14 of 31 Page ID #:281


  1
  2
  3
  4
  5
  6
  7
  8
  9
 10         46.   Among the PPE that 3M is providing to the heroic individuals on the
 11 front lines of the battle against COVID-19 are its 3M-brand N95 respirators.
 12         47.   Authentic N95 respirators reduce exposure to airborne biological
 13 particles and liquid contamination when appropriately selected, fitted, and worn.
 14         48.   Based on the exponential increase in demand for 3M-branded
 15 respirators, 3M has invested in the necessary capital and resources to double its
 16 annual production of 1.1 billion respirators. See Exhibits 1, 2. What 3M has not
 17 done in the face of the global COVID-19 pandemic is increase its prices. See id.
 18         49.   Unfortunately, 3M’s sense of civic responsibility during this time of
 19 crisis is not universally shared and bad actors are seeking to exploit the increased
 20 demand for 3M-brand N95 respirators. Bad actors, like Defendants, advertise 3M-
 21 brand N95 respirators without any intention to supply product at all, or certainly not
 22 at the proposed levels. Other opportunists advertise and sell counterfeit, damaged,
 23 deficient, or otherwise altered versions of 3M’s genuine N95 respirators to
 24 consumers seeking to protect their health.
 25         50.   To protect both consumers and healthcare workers on the front lines of
 26 the COVID-19 battle from deception and inferior products, to reduce time wasted
 27 by healthcare providers and procurement officers on scams, as well as to protect
 28 3M’s goodwill, reputation, and carefully curated 3M brand, 3M is working


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 14
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 15 of 31 Page ID #:282


  1 diligently with law enforcement, retail partners, and others to combat unethical and
  2 unlawful business practices related to 3M-brand N95 respirators. For example, in
  3 late March 2020, 3M’s Chief Executive Offer, Mike Roman, sent a letter to U.S.
  4 Attorney General, William Barr, and the President of the National Governor’s
  5 Association, Larry Hogan of Maryland, to offer 3M’s partnership in combatting
  6 price-gouging. As shown in the inset image below, additional examples of 3M’s
  7 efforts to combat price-gouging, counterfeiting, and other unlawful conduct during
  8 COVID-19 include:
  9               a. 3M posted on its website the list price for its 3M-brand N95
 10                  respirators so that consumers can readily identify inflated pricing
                     (See Exhibit 4);
 11
                  b. 3M created a form on its website that consumers can use to report
 12                  suspected incidents of price-gouging and counterfeiting (See
                     Exhibit 5); and
 13
                  c. 3M created a fraud “hotline” that consumers can call to report
 14                  suspect incidents of price-gouging and counterfeiting.
 15         d. 3M created a regularly updated website (at 3M.com/covidfraud) with all of
 16 these materials and more readily available.
 17
 18
 19
 20
 21
 22
 23
 24
 25               Defendants’ Unlawful Conduct
 26         51.   Despite 3M’s extensive measures to combat fraudulent schemes to

 27 exploit the increased demand for 3M-brand N95 respirators, bad actors continue to
 28 prey upon vulnerable consumers. Defendants are prime examples of this unlawful


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 15
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 16 of 31 Page ID #:283


  1 behavior, which jeopardizes public health and safety and risks damaging 3M’s
  2 brands and reputation.
  3         52.    While the full extent of Defendants’ fraudulent schemes involving 3M
  4 products is currently unknown and will be explored in discovery, 3M is in
  5 possession of certain of Defendants’ fabricated marketing materials, and Defendant
  6 G7 Environment’s website marketing 3M-brand respirators and claiming a
  7 nonexistent partnership with 3M remains online. See G7 Environment, About Us,
  8 available at https://www.g7environment.com/.
  9         53.    One of Defendants’ fabricated marketing materials is a purported
 10 “Letter of Intent” dated July, 23, 2020, signed by Defendant Allyn. This wholly
 11 fictitious “Letter of Intent” purports “to provide a written expression of the mutual
 12 interest” of Defendant G7 Environment and 3M to transfer up to 10 billion 3M N95
 13 1860 respirators from 3M to Defendants at a price of $2.53 per respirator. There is
 14 no such intent; no such “mutual interest.” 3M has never expressed any interest in
 15 selling or intent to sell its respirators to Defendants, and 3M cannot – even in theory
 16 – supply Defendants or any prospective buyer with respirators in such quantities.
 17 As discussed above, 3M has dramatically increased its production of respirators
 18 such that, by the end of 2020, it will be producing 2 billion respirators annually.
 19 Thus, Defendants claim to have sole access to the next 5 years of production.
 20 Obviously, Defendants’ claims are lies.
 21         54.    Defendants are not authorized 3M distributors or resellers and are not
 22 an authorized channel for the placement of an order for 3M-brand respirators.
 23 Defendants do not have access to any 3M-brand respirators directly from 3M, much
 24 less 10 billion, and there is no authorized 3M distributor that can supply Defendants
 25 with anywhere near the quantity of respirators that Defendants claim to be able to
 26 access. Again, these are all lies from the Defendants.
 27         55.    As noted above, 3M has stated from the outset of the COVID-19
 28 pandemic that it has not and will not raise its product prices as a result of the


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 16
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 17 of 31 Page ID #:284


  1 pandemic, and has published the single-case list prices for the most common
  2 respirators. 3M has published its suggested list price to end customers, and a 3M
  3 N95 1860 respirator’s list price is $1.27 per respirator. Defendants’ false
  4 representation in their fabricated “Letter of Intent” that they would be purchasing
  5 billions of 1860 respirators from 3M for $2.53 per respirator (i.e., twice 3M’s
  6 published list price) is an obvious attempt to hide and justify Defendants’ intended
  7 price-gouging. Defendants use their fabricated “Letter of Intent” to con individuals,
  8 businesses, and institutions into giving Defendants substantial sums of money for
  9 grossly over-priced respirators in quantities that Defendants cannot obtain and
 10 deliver.
 11         56.   Another of Defendants’ fabricated marketing materials is a July 27,
 12 2020 letter on the letterhead of the “Law Offices of Jerome A. Clay” and bearing
 13 the signature of Mr. Clay, an attorney licensed in the State of California with an
 14 office in Stockton, California. Mr. Clay has represented to 3M that his signature on
 15 this letter was forged, and that the letter was fabricated and dated over a month after
 16 counsel for Mr. Clay issued a cease and desist letter to Defendants Galvez and
 17 Forbes directing them “not to manufacture, use, or distribute anything with Mr.
 18 Clay’s name, bar number, signature, or likeness on it ever again—ever.” The
 19 fabricated July 27 letter is addressed to “3M Global” (with no mailing address or
 20 contact name) and asserts that “Green Net Corp” is “represented by Mr. Aurie
 21 Galvez” and “is willing and able” to purchase 10 billion 3M N95 1860 respirators.
 22 The letter provides Defendant Forbes’ G7 Environment email address as a point of
 23 contact and shows Defendant Galvez as being copied on the letter. 3M has no
 24 record of ever having received this July 27 letter and expects the evidence to show
 25 that no attempt was ever made by Defendants to send it to 3M. Rather, 3M expects
 26 the evidence to show that, like Defendants’ fabricated “Letter of Intent,” this July
 27 27 letter was among Defendants’ fictitious marketing materials that Defendants
 28 distributed to prospective customers to give a false semblance of legitimacy to their


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 17
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 18 of 31 Page ID #:285


  1 fraudulent scheme.
  2         57.    Defendant G7 Environment maintains a website where it purports to
  3 list its “Partners In The Fight” to combat COVID-19 and displays there on its
  4 webpage the 3M logo among the logos of other purported “partners.” See G7
  5 Environment, About Us, available at https://www.g7environment.com/pages/about-
  6 us. 3M has no affiliation with Defendants – no partnership of any kind – and has
  7 not authorized Defendants to use or display the 3M logo.
  8         58.    Defendant G7 Environment also advertises 3M N95 1860 respirators
  9 for sale on its website, replete with an image of an 1860 respirator bearing the 3M
 10 logo. See G7 Environment, Products, 3M N95 Structured Face Mask, available at
 11 https://www.g7environment.com/products/n95-structured-face-mask-3m.
 12 Defendant G7 Environment is not an authorized distributor of 3M-brand N95
 13 respirators; its listing of 3M-brand N95 respirators on its website for sale is
 14 intended to defraud, mislead, and/or deceive a reasonable consumer into believing
 15 that Defendants are authorized distributors of 3M’s products and/or have an
 16 association or affiliation with 3M.
 17         59.    While the foregoing examples of Defendants’ unlawful conduct are
 18 very likely just the tip of the iceberg in terms of the full scope of Defendants’
 19 fraudulent schemes involving 3M products, this unlawful conduct has caused
 20 irreparable damage to 3M’s reputation and its famous 3M Marks. There is no
 21 adequate remedy at law for these injuries.
 22         60.    Based on the foregoing, 3M seeks relief against Defendants for
 23 trademark infringement, unfair competition, false association, false endorsement,
 24 false designation of origin, trademark dilution, false advertising, and unlawful,
 25 unfair, and fraudulent business acts and practices.
 26
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 18
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 19 of 31 Page ID #:286


  1                           VI. CLAIMS FOR RELIEF
  2                           FIRST CLAIM FOR RELIEF
                        Trademark Infringement – 15 U.S.C. § 1114(1)
  3
            63.    3M repeats and incorporates by reference the statements and
  4
      allegations in the preceding paragraphs of the Complaint as though set forth fully
  5
      herein.
  6
            64.    3M is the exclusive owner of each of the federally registered 3M
  7
      Marks identified herein.
  8
            65.    3M’s exclusive rights in and to each of the 3M Marks predate any
  9
      rights that Defendants could establish in and to any mark that consists of “3M” in
 10
      whole and/or in part.
 11
            66.    The 3M Marks are fanciful and/or arbitrary when used for respirators
 12
      and, therefore, are inherently distinctive.
 13
            67.    The 3M Marks have acquired distinctiveness and identify 3M as the
 14
      exclusive source of products offered under the 3M Marks including, without
 15
      limitation, 3M-brand N95 respirators.
 16
            68.    Defendants are using the 3M Marks in commerce on to advertise,
 17
      promote, offer for sale, and sell 3M-brand N95 respirators, including, for example,
 18
      in communications to companies providing PPE to healthcare providers and front-
 19
      line workers and on Defendant G7 Environment’s publicly-available website.
 20
            69.    Defendants’ use of the 3M Marks in commerce on, for, and/or in
 21
      connection with the advertising, promotion, offering for sale, and/or sale of
 22
      products, as alleged herein, is causing, and is likely to continue to cause, consumer
 23
      confusion, mistake, and/or deception about whether Defendants are affiliated with
 24
      3M, including, without limitation, whether Defendants are licensees, authorized
 25
      distributors, and/or affiliates of 3M, and/or about products that 3M offers under its
 26
      3M Marks, including, without limitation, 3M-brand N95 respirators.
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 19
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 20 of 31 Page ID #:287


  1         70.   Defendants’ use of the 3M Marks in commerce on, for, and/or in
  2 connection with the advertising, promotion, offering for sale, and/or sale of
  3 products, as alleged herein, is causing, and is likely to continue to cause, consumer
  4 confusion, mistake, and/or deception about whether Defendants’ products are
  5 affiliated, connected, and/or associated with 3M and/or products that 3M offers
  6 under its 3M Marks, including, without limitation, 3M-brand N95 respirators.
  7         71.   Defendants’ use of the 3M Marks in commerce on, for, and/or in
  8 connection with the advertising, promotion, offering for sale, and/or sale of
  9 products, as alleged herein, is causing, and is likely to continue to cause, consumer
 10 confusion, mistake, and/or deception about whether Defendants and/or Defendants’
 11 products originate with, and/or are sponsored or approved by, and/or offered under
 12 a license from, 3M.
 13         72.   3M has not consented to the use of its famous 3M Marks by
 14 Defendants.
 15         73.   Based on 3M’s longstanding and continuous use of its 3M Marks in
 16 United States commerce, as well as the federal registration of the 3M Marks,
 17 Defendants had actual and constructive knowledge of 3M’s superior rights in and to
 18 the 3M Marks when Defendants began using the 3M Marks as part of their bad-faith
 19 ploy to confuse and deceive consumers, as alleged herein.
 20         74.   Upon information and belief, Defendants adopted and used the 3M
 21 Marks in furtherance of Defendants’ willful, deliberate, and bad-faith scheme of
 22 trading upon the extensive consumer goodwill, reputation, fame, and commercial
 23 success of products that 3M offers under its 3M Marks, including, without
 24 limitation, 3M-brand N95 respirators.
 25         75.   Upon information and belief, Defendants have made, and will continue
 26 to make, substantial profits and gain from their unauthorized use of the 3M Marks,
 27 to which Defendants are not entitled at law or in equity.
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 20
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 21 of 31 Page ID #:288


  1         76.    Upon information and belief, Defendants’ acts and conduct complained
  2 of herein constitute trademark infringement in violation of 15 U.S.C. § 1114(1).
  3         77.    3M has suffered, and will continue to suffer, irreparable harm from
  4 Defendants’ acts and conduct complained of herein, unless restrained by law. The
  5 damage suffered by 3M is exacerbated by the fact that Defendants are
  6 opportunistically operating their unlawful scheme and misrepresentations about
  7 3M-brand respirators during a global pandemic when such respirators are essential
  8 to safeguard the public health. Such conduct invites public criticism of 3M and the
  9 manner in which 3M’s respirators are being distributed and creates a likelihood of
 10 confusion about 3M’s role in the marketplace for respirators. Whereas 3M’s
 11 corporate values and brand image center around the application of science to
 12 improve lives, Defendants’ conduct imminently and irreparably harms 3M’s brand.
 13         78.    3M has been damaged by the acts of Defendants in an amount,
 14 currently unknown, to be proved at trial and then donated to charitable COVID-19
 15 relief efforts, and 3M requests the relief set forth in the Prayer for Relief below.
 16                         SECOND CLAIM FOR RELIEF
 17        Unfair Competition, False Endorsement, False Association, and False
                    Designation of Origin – 15 U.S.C. § 1125(a)(1)(A)
 18         79.    3M repeats and incorporates by reference the statements and
 19 allegations in the preceding paragraphs of the Complaint as though set forth fully
 20 herein.
 21         80.    Upon information and belief, Defendants’ acts and conduct complained
 22 of herein constitute unfair competition, false endorsement, false association, and/or
 23 false designation of origin in violation of 15 U.S.C. § 1125(a)(1)(A).
 24         81.    Upon information and belief, Defendants’ use of 3M’s famous 3M
 25 Marks to advertise, market, offer for sale, and/or sell purported 3M-brand N95
 26 respirators to consumers at exorbitant prices, in general, and during a global
 27 pandemic such as COVID-19, specifically, also constitutes unfair competition in
 28 violation of 15 U.S.C. § 1125(a)(1)(A).


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 21
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 22 of 31 Page ID #:289


  1         82.    Defendants also falsely represented themselves as affiliated, connected,
  2 and/or associated with 3M and/or products that 3M offers under its 3M Marks,
  3 including, without limitation, 3M-brand respirators. Defendants sought to create
  4 the false impression that the products they purported to offer to customers and
  5 others originate from, and/or are sponsored or approved by, and/or offered under a
  6 license from, 3M.
  7         83.    Defendants adopted and used the 3M Marks in furtherance of
  8 Defendants’ willful, deliberate, and bad-faith actions of trading upon the extensive
  9 consumer goodwill, reputation, fame, and commercial success of products that 3M
 10 offers under its 3M Marks, including, without limitation, 3M-brand N95 respirators.
 11         84.    3M has suffered, and will continue to suffer, irreparable harm from
 12 Defendants’ acts and conduct complained of herein, unless restrained by law.
 13         85.    3M has been damaged by the acts of Defendants in an amount,
 14 currently unknown, to be proved at trial and donated to charitable COVID-19 relief
 15 efforts, and 3M requests the relief set forth in the Prayer for Relief below.
 16                           THIRD CLAIM FOR RELIEF
 17                       Trademark Dilution – 15 U.S.C. § 1125(c)
            86.    3M repeats and incorporates by reference the statements and
 18
      allegations in the preceding paragraphs of the Complaint as though set forth fully
 19
      herein.
 20
            87.    The 3M Marks are famous and have been famous at all times relevant
 21
      to this action. The 3M Marks were famous before and at the time Defendants began
 22
      using the 3M Marks in commerce on, for, and/or in connection with the advertising,
 23
      promotion, offering for sale, and/or sale of products (including, without limitation,
 24
      3M-brand N95 respirators).
 25
            88.    Defendants’ misuse of 3M’s famous 3M Marks in commerce on, for,
 26
      and/or in connection with the advertising, promotion, offering for sale, and/or sale
 27
      of products (including, without limitation, 3M-brand N95 respirators) is likely to
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 22
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 23 of 31 Page ID #:290


  1 dilute the distinctive quality of the famous 3M Marks, such that the famous 3M
  2 Marks’ established selling power and value will be whittled away.
  3         89.     Defendants’ misuse of 3M’s famous 3M Marks in commerce on, for,
  4 and/or in connection with the advertising, promotion, offering for sale, and/or sale
  5 of products (including, without limitation, 3M-brand N95 respirators) is likely to
  6 dilute the distinctive quality of the famous 3M Marks, such that the famous 3M
  7 Marks’ ability to identify 3M as the exclusive source of products offered under the
  8 3M Marks (including, without limitation, 3M-brand N95 respirators) will be
  9 whittled away.
 10         90.     Defendants’ misuse of 3M’s famous 3M Marks in commerce on, for,
 11 and/or in connection with the advertising, promotion, offering for sale, and/or sale
 12 of products (including, without limitation, 3M-brand N95 respirators) at exorbitant
 13 prices, in general, and during a global pandemic such as COVID-19, specifically, is
 14 likely to dilute the reputation of the famous 3M Marks, such that the famous 3M
 15 Marks’ established ability to indicate the superior quality of products offered under
 16 the 3M Marks (including, without limitation, 3M-brand N95 respirators) will be
 17 whittled away.
 18         91.     Defendants’ misconduct also threatens to harm the reputation of the
 19 3M Marks, constituting dilution by tarnishment of the famous 3M Marks.
 20         92.     Defendants’ acts and conduct complained of herein constitute
 21 trademark dilution in violation of 15 U.S.C. § 1125(c).
 22         93.     Defendants adopted and used the 3M Marks in furtherance of
 23 Defendants’ willful, deliberate, and bad-faith actions of trading upon the extensive
 24 consumer goodwill, reputation, fame, and commercial success of products that 3M
 25 offers under its 3M Marks (including, without limitation, 3M-brand N95
 26 respirators).
 27         94.     3M has suffered, and will continue to suffer, irreparable harm from
 28 Defendants’ acts and conduct complained of herein, unless restrained by law. The


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 23
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 24 of 31 Page ID #:291


  1 damage suffered by 3M is exacerbated by the fact that Defendants are
  2 opportunistically operating their illegal scheme and making misrepresentations
  3 about 3M-brand respirators during a global pandemic when those products are
  4 essential to safeguard the public health. Such conduct invites public criticism of
  5 3M and the manner in which 3M’s respirators are being distributed and creates a
  6 likelihood of confusion about 3M’s role in the marketplace for respirators. Whereas
  7 3M’s corporate values and brand image center around the application of science to
  8 improve lives, Defendants’ conduct imminently and irreparably harms 3M’s brand.
  9         95.    3M has been damaged by the acts of Defendants in an amount,
 10 currently unknown, to be proved at trial and donated to charitable COVID-19 relief
 11 efforts, and 3M requests the relief set forth in the Prayer for Relief below.
 12                           FOURTH CLAIM FOR RELIEF
 13                     False Advertising – 15 U.S.C. § 1125(a) et seq.
            96.    3M repeats and incorporates by reference the statements and
 14
      allegations in the preceding paragraphs of the Complaint as though set forth fully
 15
      herein.
 16
            97.    The statements that Defendants made to the public and unwitting
 17
      consumers contained false, misleading, and/or deceptive statements about the
 18
      nature, characteristics, qualities, and/or geographic origin of Defendants and/or the
 19
      products that Defendants allegedly had and/or have available for sale and constitute
 20
      commercial advertising and/or commercial promotion.
 21
            98.    Defendant’s acts and conduct complained of herein constitute false
 22
      advertising in violation of 15 U.S.C. § 1125(a)(1)(B).
 23
            99.    Defendants’ willful and deliberate use of false, misleading, and/or
 24
      deceptive statements trades upon the extensive consumer goodwill, reputation,
 25
      fame, and commercial success of 3M products, including, without limitation, 3M-
 26
      brand N95 respirators.
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 24
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 25 of 31 Page ID #:292


  1         100. 3M has suffered, and will continue to suffer, irreparable harm from
  2 Defendants’ acts and conduct complained of herein, unless restrained by law. The
  3 damage suffered by 3M is exacerbated by the fact that Defendants are making
  4 misrepresentations about 3M-brand respirators during a global pandemic when
  5 those products are essential to safeguard the public health. Such conduct invites
  6 public criticism of 3M and the manner in which 3M’s respirators are being
  7 distributed and creates a likelihood of confusion about 3M’s role in the marketplace
  8 for respirators. Whereas 3M’s corporate values and brand image center around the
  9 application of science to improve lives, Defendants’ conduct imminently and
 10 irreparably harms 3M’s brand.
 11         101. 3M has been damaged by the acts of Defendants in an amount,
 12 currently unknown, to be proved at trial and donated to charitable COVID-19 relief
 13 efforts, and 3M requests the relief set forth in the Prayer for Relief below.
 14                           FIFTH CLAIM FOR RELIEF
 15       False Advertising in Violation of California Unfair Competition Law –
                      Business & Professions Code, § 17200 et seq.
 16         102. 3M repeats and incorporates by reference the statements and
 17 allegations in the preceding paragraphs of the Complaint as though set forth fully
 18 herein.
 19         103. Defendants’ unauthorized use in commerce of the 3M Marks is also
 20 likely to cause consumer confusion or mistake or to deceive consumers into
 21 believing that Defendants’ products and/or services are sponsored by, endorsed by,
 22 or originate from 3M or are otherwise connected or affiliated with or approved by
 23 3M, thereby causing loss, damage, and injury to 3M and to the purchasing public,
 24 constituting unlawful, unfair, and fraudulent business practices in violation of
 25 California Business & Professions Code § 17200, et seq.
 26         104. Defendants’ marketing and advertisement of products with the 3M
 27 Marks, as alleged herein, was intended to and did mislead 3M’s customers and
 28 consumers to believe that such products were distributed by, or authorized for


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 25
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 26 of 31 Page ID #:293


  1 distribution by, 3M, in violation of California Business & Professions Code
  2 § 17200, et seq.
  3         105. This conduct, together with Defendants’ other acts alleged herein,
  4 constitute unfair, unlawful, and fraudulent business acts and practices under
  5 California Business & Professions Code § 17200, et seq., because such acts are
  6 forbidden by various state and federal laws and are unscrupulous, unfair, and
  7 injurious to 3M. Defendants’ acts have irreparably damaged 3M and the consuming
  8 public and will continue to do so unless restrained by this Court, and 3M is without
  9 an adequate remedy at law.
 10         106. As a result of Defendants’ wrongful conduct, 3M is entitled to, among
 11 other relief, an order enjoining and restraining Defendants from diverting,
 12 distributing, and selling the 3M-brand products, and 3M is entitled to restoration of
 13 any funds that were wrongfully collected by Defendants so that those funds may be
 14 donated to charitable COVID-19 relief efforts of 3M’s choosing. 3M requests the
 15 relief set forth in the Prayer for Relief below.
 16                             SIXTH CLAIM FOR RELIEF
 17           False Advertising – Business & Professions Code, § 17500 et seq.
 18         107. 3M repeats and incorporates by reference the statements and
 19 allegations in the preceding paragraphs of the Complaint as though set forth fully
 20 herein.
 21         108. As alleged herein, Defendants have engaged in violations of California
 22 Business & Professions Code § 17500, et seq., by making or disseminating untrue
 23 or misleading statements, with the intent to induce the purchase of 3M-brand N95
 24 respirators. Defendants represented that Defendants were agents of and/or
 25 authorized by 3M to sell and/or distribute 3M-brand products when Defendants
 26 knew or by the exercise of reasonable care should have known the statements were
 27 untrue, misleading, and likely to deceive the reasonable consumer and the public.
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 26
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 27 of 31 Page ID #:294


  1         109. Defendants engaged in the false and/or misleading advertising and
  2 marketing of the 3M-brand N95 respirators, as alleged herein, with the intent to
  3 directly or indirectly induce consumers to purchase those respirators.
  4         110. Had Defendants truthfully advertised that they were not authorized to
  5 sell 3M-brand products, consumers would not have purchased the products or
  6 would have purchased such or similar products from another manufacturer or
  7 distributor.
  8         111. On information and belief, as a direct and proximate result of the
  9 aforementioned acts and omissions by Defendants, Defendants received and
 10 continue to hold monies rightfully belonging to 3M and that 3M will donate to
 11 charitable COVID-19 relief efforts.
 12         112. 3M requests the relief set forth in the Prayer below.
 13                           SEVENTH CLAIM FOR RELIEF
 14                           Common Law Unfair Competition
            113. 3M repeats and incorporates by reference the statements and
 15
      allegations in the preceding paragraphs of the Complaint as though set forth fully
 16
      herein.
 17
            114. Defendants’ acts and conduct complained of herein constitute unfair
 18
      competition in violation of California common law.
 19
            115. 3M has suffered, and will continue to suffer, irreparable harm from
 20
      Defendants’ acts and conduct complained of herein, unless restrained by law.
 21
            116. 3M has been damaged by the acts of Defendants in an amount,
 22
      currently unknown, to be proved at trial and donated to charitable COVID-19 relief
 23
      efforts, and 3M requests the relief set forth in the Prayer for Relief below.
 24
                                    PRAYER FOR RELIEF
 25
            WHEREFORE, based on Defendants’ conduct complained of herein, 3M
 26
      asks this Court:
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 27
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 28 of 31 Page ID #:295


  1         117. To enter an Order, finding in 3M’s favor on each Claim for Relief
  2 asserted herein;
  3         118. For Claims 1 through 4 under the Lanham Act for federal trademark
  4 infringement, unfair competition, false endorsement, false association, and false
  5 designation of origin, trademark dilution, and false advertising:
  6         (A): Pursuant to 15 U.S.C. § 1116:
  7                    (i)   To preliminarily and permanently enjoin Defendants, their
  8                          agents, servants, employees, officers, and all persons and
  9                          entities in active concert and participation with them from
 10                          misusing the 3M Marks (or any other mark(s) confusingly
 11                          similar thereto) for, on, and/or in connection with the
 12                          manufacture, distribution, advertising, promoting, offering for
 13                          sale, and/or sale of any goods or services, including, without
 14                          limitation, 3M-brand N95 respirators, including but not limited
 15                          to (A) using the 3M Marks in a way that misrepresents
 16                          Defendants’ relationship with 3M or 3M’s relationship with
 17                          the products being offered by Defendants; and (B) using the
 18                          3M Marks in way which dilutes their distinctive quality or
 19                          tarnishes 3M’s reputation;
 20                    (ii) To preliminarily and permanently enjoin Defendants, their
 21                          agents, servants, employees, officers, and all persons and
 22                          entities in active concert and participation with them from
 23                          falsely representing themselves as being authorized
 24                          distributors, authorized suppliers, authorized sellers, authorized
 25                          retailers, and/or licensees of 3M and/or any of 3M’s products
 26                          (including, without limitation, 3M-brand N95 respirators)
 27                          and/or otherwise falsely representing to have an association or
 28                          affiliation with, sponsorship by, and/or connection with, 3M


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 28
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 29 of 31 Page ID #:296


  1                        and/or any of 3M’s products and/or 3M’s officers or
  2                        employees;
  3                  (iii) To order Defendants to file with the Court and serve upon
  4                        3M’s counsel, within 30 days after service of the order of
  5                        injunction, a report in writing under oath setting forth in detail
  6                        the manner and form in which Defendants have complied with
  7                        the injunction;
  8         (B): Pursuant to 15 U.S.C. § 1117:
  9                  (i)   To order Defendants to provide 3M with a full accounting of
 10                        all manufacture, distribution, and sale of products under the
 11                        3M Marks (including, without limitation, 3M-brand N95
 12                        respirators), as well as all profits derived therefrom;
 13                  (ii) To order Defendants to pay to 3M – for donation to charitable
 14                        COVID-19 relief efforts – all of Defendants’ profits derived
 15                        from the sale of infringing goods offered under the 3M Marks
 16                        (including, without limitation, 3M-brand N95 respirators);
 17                  (iii) To find that Defendants’ acts and conduct complained of
 18                        herein render this case “exceptional;”
 19                  (iv) To award 3M – for donation to charitable COVID-19 relief
 20                        efforts – treble damages in connection with Defendants’
 21                        activities; and
 22                  (v) To award 3M – for donation to charitable COVID-19 relief
 23                        efforts – its costs and reasonable attorneys’ fees incurred in
 24                        this matter, with and pre-judgment and post-judgment interest.
 25         119. Pursuant to 15 U.S.C. § 1118, to order the destruction of all
 26 unauthorized goods and materials within the possession, custody, and control of
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 29
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 30 of 31 Page ID #:297


  1 Defendants that bear, feature, and/or contain any copy or colorable imitation of
  2 3M’s Marks and provide certification to the Court of same.
  3         120. For Claims 5 through 7, to issue an order permanently enjoining
  4 Defendants, their officers, agents, representatives, servants, employees, successors
  5 and assigns, and all others in active participation with them from engaging in
  6 conduct involving the advertisement or sale of 3M-brand products as described
  7 above, to award 3M restitution in the form of disgorgement of profits earned by
  8 Defendants in unlawfully selling 3M products, and to award Defendants their
  9 attorneys’ fees, costs, and expenses pursuant to Cal. C.C.P. § 1021.5, with all such
 10 monetary relief to be donated to charitable COVID-19 relief efforts.
 11         121. For Claims 5 through 7, to order Defendants to file with the Court and
 12 serve upon 3M’s counsel, within 30 days after service of the order of injunction, a
 13 report in writing under oath setting forth in detail the manner and form in which
 14 Defendants have complied with the injunction;
 15         122. To award 3M such other relief that the Court deems just and equitable.
 16                            DEMAND FOR JURY TRIAL
 17         123. 3M requests a trial by jury for all issues so triable, pursuant to Fed. R.
 18 Civ. P. 38(b).
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 30
Case 2:20-cv-08892-PA-AFM Document 42 Filed 01/28/21 Page 31 of 31 Page ID #:298


  1 DATED this 28 day of January 2021.
  2
  3                                 BEVERIDGE & DIAMOND, P.C.
  4
                                         By: /s/ Kaitlyn D. Shannon
  5                                      Kaitlyn D. Shannon (SBN 296735)
                                         456 Montgomery Street, Suite 1800
  6                                      San Francisco, California 94104-1251
  7                                      Phone: (415) 262-4000
                                         kshannon@bdlaw.com
  8
                                         Bryan J. Moore (pro hac vice)
  9                                      BEVERIDGE & DIAMOND, P.C.
 10                                      400 West 15th Street, Suite 1410
                                         Austin, Texas 78701-1648
 11                                      Phone: (512) 391-8030
                                         bmoore@bdlaw.com
 12
                                         Attorneys for Plaintiff 3M Company
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      FIRST AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 31
